COURT OF APPEALS OF VIRGINIA


Present:   Judges Bray, Annunziata and Overton


C. WILLIAM STIPE, III
                                                 MEMORANDUM OPINION *
v.   Record No. 0898-97-4                            PER CURIAM
                                                  FEBRUARY 24, 1998
JEAN McCLUNG STIPE


             FROM THE CIRCUIT COURT OF FAIRFAX COUNTY
                       David T. Stitt, Judge

           (James G. Gore, Jr.; Andrew S. Regenbaum; The
           Gore Law Firm, on briefs), for appellant.
           (Susan Massie Hicks; Melinda G. Williams;
           Hicks & Havrilak, on brief), for appellee.



     C. William Stipe, III, (husband) appeals the decision of the

circuit court awarding $1,283 in monthly spousal support to Jean

McClung Stipe (wife).    Husband contends that the trial court

erred by failing to (1) impute income to wife for earnings on her

equitable distribution award of an interest in husband's 401(k)

retirement plan; (2) impute income to wife for earnings on the

equitable distribution cash award of $28,721; (3) consider wife's

free mortgage from her parents; (4) consider equitable

distribution funds previously received and spent by wife; (5)

consider evidence that wife's expenses were inflated; and (6)

consider the tax consequences.    Wife presents as an additional

question whether the court erred by denying her motion for

sanctions and for post-trial attorney's fees.       Upon reviewing the
     *
      Pursuant to Code § 17-116.010 this opinion is not
designated for publication.
record and briefs of the parties, we conclude that this appeal is

without merit.   Accordingly, we summarily affirm the decision of

the trial court.   See Rule 5A:27.

     "The determination whether a spouse is entitled to support,

and if so how much, is a matter within the discretion of the

court and will not be disturbed on appeal unless it is clear that

some injustice has been done."   Dukelow v. Dukelow, 2 Va. App.

21, 27, 341 S.E.2d 208, 211 (1986).
               In awarding spousal support, the
          chancellor must consider the relative needs
          and abilities of the parties. He is guided
          by the nine factors that are set forth in
          Code § 20-107.1. When the chancellor has
          given due consideration to these factors, his
          determination will not be disturbed on appeal
          except for a clear abuse of discretion.

Collier v. Collier, 2 Va. App. 125, 129, 341 S.E.2d 827, 829

(1986).

     The trial judge's oral comments and his written order of May

28, 1997 demonstrate that he considered the statutory factors

when making the spousal support award.   Therefore, we will

reverse the spousal support award only if there is evidence that

the trial judge abused his discretion.
                       Imputation of Income

     Under appropriate circumstances, a trial court may impute

income to a party who seeks spousal support.   See Srinivasan v.

Srinivasan, 10 Va. App. 728, 734, 396 S.E.2d 675, 679 (1990).

The court "must look to current circumstances and what the

circumstances will be 'within the immediate or reasonably


                                 2
foreseeable future,' not to what may happen in the future."       Id.

at 735, 396 S.E.2d at 679 (citation omitted).   Where imputation

of income is proper, the evidence must enable the trier of fact

to reasonably project the amount to be imputed.    See Hur v.

Virginia Department of Social Services, 13 Va. App. 54, 61, 409

S.E.2d 454, 459 (1991).

     Husband contends that the trial court erred by failing to

impute income to wife on the basis of interest she could earn on

her share of the retirement funds split between the parties under

the equitable distribution of their marital assets.   This

contention is without merit.   As noted by the trial court, "a

retirement pension is suppose[d] to grow, and the way it grows is

by reinvesting earnings."   Here, neither party was retired, and

wife was not currently receiving, or about to receive, any

payments from this pension.    Cf. McGuire v. McGuire, 10 Va. App.

248, 251, 391 S.E.2d 344, 347 (1990) (error not to include in

wife's income the payment she received each month from husband's

defined benefit pension).   Moreover, husband presented only

generalities and possibilities, not evidence, to support the

amount of income he sought to impute to wife as earnings.    We

find no abuse of discretion in the trial court's decision not to

impute unproven amounts of earnings on retirement funds which are

not currently being withdrawn.

     Husband also contends that the trial court erred by failing

to impute income for earnings on the $28,721 cash award.     Wife



                                  3
testified that she used the cash award to pay attorney's fees and

as a down-payment on her residence.       Because this award was no

longer available for investment, we find no error in the trial

court's refusal to impute income from hypothetical earnings to

wife.

                               Mortgage

        Husband contends that wife's mortgage arrangement was merely

an advance on her inheritance.    The trial court believed the

testimony of wife and her mother that the arrangement was a

legitimate transaction resulting in an actual debt.      That

testimony demonstrated that wife's parents purchased the home for

her when there was a delay in the distribution of the proceeds

from the sale of the parties' marital residence.      The parents

charged wife $1,000 a month in rent initially, then $1,200 a

month as a mortgage payment, based upon the monthly cost to them

of their bank loan.    While the parents subsequently paid off the

bank loan in cash, wife's monthly payment remained $1,200.      Wife

and her parents acknowledged that the mortgage was interest-free,

but wife executed a promissory note in the amount of the

outstanding mortgage, payable to her parents and their heirs,

which included other children besides wife.      Because the evidence

supports the court's determination that the mortgage arrangement

was legitimate, we will not disturb that determination.
                     Previously Distributed Funds
        While husband raised as a separate question wife's use of




                                   4
previously distributed marital funds, he failed to address this

contention in his brief.    "Statements unsupported by argument,

authority, or citations to the record do not merit appellate

consideration."   Buchanan v. Buchanan, 14 Va. App. 53, 56, 415

S.E.2d 237, 239 (1992).    Accordingly, we will not address this

issue.

                      Wife's Monthly Expenses

     Husband contends that he established at the post-trial

hearing that wife's expenses were inflated.     However, the trial

court found that there had not been a material change in wife's

financial circumstances.    Credible evidence supports the trial

court's determination.    Therefore, we find no error.
                           Tax Consequences

     Husband contends that the trial judge failed to consider the

tax consequences when setting spousal support, as required under

Code § 20-107.1(9).   As support, husband quotes a remark by the

trial judge that he did not consider the tax consequences to the

parties.   In full context, however, the trial judge stated:
           I've also considered other factors. I've not
           considered the tax consequences to the
           parties. I've considered that they are going
           to have to deal with their own tax
           consequences. So, again, I've considered all
           these factors.


This remark demonstrates that the trial judge considered the

statutory factor, but gave little weight to the tax consequences

faced by the parties in this instance.    The trial judge need not

recite specific findings from the evidence relative to each


                                  5
factor or assign the weight accorded to it.   See Woolley v.

Woolley, 3 Va. App. 337, 345, 349 S.E.2d 422, 426 (1986).




                                6
                        Failure to Award Fees

     Wife raises a single issue on appeal.      She contends that the

trial court erred by failing to grant her motion for sanctions

against husband or to award her attorney's fees for costs

incurred in connection with husband's post-trial motions.     An

award of attorney's fees is a matter submitted to the sound

discretion of the trial court and is reviewable on appeal only

for an abuse of discretion.    See Graves v. Graves, 4 Va. App.

326, 333, 357 S.E.2d 554, 558 (1987).   The key to a proper award

of counsel fees is reasonableness under all the circumstances.
See McGinnis v. McGinnis, 1 Va. App. 272, 277, 338 S.E.2d 159,

162 (1985).   The trial court found that the post-trial motions

filed by both parties were appropriate and not frivolous.

Husband was required previously to pay a portion of wife's

attorney's fees.    We cannot say that the trial judge's decision

not to impose sanctions or award attorney's fees was unreasonable

or that the trial judge abused his discretion in not making an

additional award.

     Accordingly, the decision of the circuit court is summarily

affirmed.
                                                           Affirmed.




                                  7